DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delfino (CN 106457908) and further in view of Kawashima (US 2022/0314698). 
As best depicted in Figures 1, 2, and 8, Delfino is directed to a tire construction comprising a plurality of cords 10, each formed with a plurality of filaments 101.  Delfino further states that said filaments have a diameter (claimed as d) between 5 and 30 microns (0.005 mm-0.03 mm) and said cords haver a diameter DM (claimed as D) between 0.05 mm and 3.0 mm.  When the cord diameter is 3.0 mm, for example, the claimed ratio D/d necessarily satisfies the claimed invention.  More particularly, the claimed ratio D/d is between 100 and 600.  Thus, there is no picking and choosing when the cord diameter is 3.0 mm.  This is similarly the case with any cord diameter that is greater than approximately 0.84 mm (claimed ratio D/d would necessarily be satisfied).  In such an instance, though, Delfino is silent with respect to the loss tangent of the sidewall rubber composition and thus necessarily fails to teach values for the claimed quantitative relationship.  
In any event, given a ratio of 100 for example (corresponds with minimum ratio when using a cord 10 having a diameter D of 3.0 mm), the claims simply require that the loss tangent is less than or equal to 0.55 and such a range of values is consistent with those that are conventionally used in tire sidewalls.  Kawashima (Paragraph 28) provides one example of the common range of loss tangent values, all of which are significantly smaller than that required to satisfy the claimed quantitative relationship.  It is emphasized that the sidewall rubber composition of Delfino necessarily has a loss tangent value and any of the values conventionally associated with tire sidewalls would result in a product less than 5.5. as required by the claims.    
Regarding claim 4, even when D/d has a minimum value of 100 (occurs when cord diameter is 3.0 mm), the loss tangent is simply required to be equal to or less than 0.2 and such is consistent with the conventional values associated with tire sidewalls (see Kawashima).
As to claim 7, given that the elongation at break is at least 3.5%, it reasons that an intermediate elongation would be less than 6.5%. 
With respect to claims 8 and 9, Delfino refers to carcass assemblies and belt assemblies.
Regarding claim 12, Delfino teaches a ratio d/Dm (distance between adjacent cords/cord diameter) between 0.1 and 3 and such encompasses the claimed range of cord loadings, there being no conclusive showing of unexpected results for the claimed loadings.
With respect to claims 13 and 14, Delfino is directed to cords formed with hundreds or even thousands of filaments and such would encompass cords having a wide range of linear densities, including those required by the claims.  It is emphasized that the claimed range of linear densities is consistent with well-known and conventional carcass assemblies.    
As to claims 15-18, Kawashima teaches a preferred loss tangent of at least 0.14.
Regarding claims 19 and 20, the claimed range of values would have been obvious when using well known and conventional loss tangent values.  
Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampana (WO 2009/052844) and further in view of Kawashima.  
As best depicted in Figure 1, Rampana is directed to a tire construction including a hybrid cord defined by a first multifilament yarn and a second multifilament yarn.  Rampana further states that individual filaments have a preferred diameter between 10 microns and 50 microns (Page 9, Lines 30+) and an overall cord diameter is as large as 1.5 mm.  In such an instance, Rampana is directed to a wide variety of cord constructions that have a ratio D/d (cord diameter/filament diameter) significantly greater than 28.  For example, the filament diameter can actually be as small as 5 microns or 0.005 mm.  In such an instance, the cord diameter is disclosed as being at least 0.2 mm, which results in a minimum ratio D/d of 40.  Thus, any cord construction in Rampana using filaments with a diameter of 5 microns would satisfy the claimed quantitative relationship      
   In such an instance, though, Rampana is silent with respect to the loss tangent of the sidewall rubber composition and thus necessarily fails to teach values for the claimed quantitative relationship.  
In any event, given a ratio of 100 for example (corresponds with minimum ratio when using a cord 10 having a diameter D of 3.0 mm), the claims simply require that the loss tangent is less than or equal to 0.55 and such a range of values is consistent with those that are conventionally used in tire sidewalls.  Kawashima (Paragraph 28) provides one example of the common range of loss tangent values, all of which are significantly smaller than that required to satisfy the claimed quantitative relationship.  It is emphasized that the sidewall rubber composition of Rampana necessarily has a loss tangent value and any of the values conventionally associated with tire sidewalls would result in a product less than 5.5. as required by the claims.
Regarding claim 4, given the disclosures of Rampana and Kawashima, one of ordinary skill in the art at the time of the invention would have found the claimed quantitative relationship obvious.  It is emphasized that the loss tangent of the sidewall can be small and the ratio D/d can be large, both of which contribute to small values in accordance to the claimed invention.  
With respect to claim 5, Rampana suggests the use of polyester filaments (Page 11, Lines 18+).
As to claim 6, Rampana teaches low heat shrinkage values (Page 7,Lines 18+). 
Regarding claims 8 and 9, Rampana is directed to cords have applicability in a wide variety of tire components, including the carcass and the belt (Abstract).
As to claims 10 and 11, Rampana is directed to untwisted or twisted cord constructions (Page 11, Lines 30+).  
With respect to claims 13 and 14, Rampana teaches linear densities in accordance to the claimed invention (Page 10, Lines 5+).  
As to claims 15-18, Kawashima teaches a preferred loss tangent of at least 0.14.
Regarding claims 19 and 20, the claimed range of values would have been obvious when using well known and conventional loss tangent values.  
Conclusion           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 6, 2022